DETAILED ACTION
Response to Amendment
	In response to amendment filed on 5/10/2021, claims 2, 7- 20, 22- 30 were cancelled, claims 1 and 21 are amended. Claims 1, 3- 6, 21 are pending for examination.
Response to Arguments
	Applicant’s arguments with respect to claim(s) filed in the remarks on 5/10/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Au et al. (US Pub. No. 2018/0359688 A1) in view of Hirata et al. (US Pub. No. 2019/0215761 A1) and in further view of Zhang et al. (US Pub. No. 2017/0054595 A1).

Regarding claim 1, Au teaches a terminal device comprising circuitry configured to:
	control communication with a communication system configured to provide one or more network slices which respectively include one or more base stations and one or more core network nodes for respectively providing communication services different from each other (see [0017] in context with [0012- 0014] about .. E2E slice to be supported by 5G systems, comprising both access network functions and core network functions, this application proposes a novel end device triggered and network controlled E2E slice selection mechanism, based on which end devices (i.e. here terminal device) (or terminal equipment (i.e. here terminal device), which terms are equal for the scope of the present application) can attach to the desired slice or slices. access points (APs) broadcast slice related information, e.g. performance and/or functional capabilities, within their coverage. The E2E slice selection is triggered by the end devices once they receive the broadcasted slice information from the APs; further see [0137]);
	receive, from the communication system via a first base station among the one or more base stations, information regarding the one or more network slices provided by the communication system, the information regarding the one or more network slices indicating types of the one or more network slices (in context with [0103- 0104] and Fig. 5 An E2E slice information advertisement example is illustrated in FIG. 5. As shown in this figure, APi may only broadcast SI including Slice i′s information; see [0104]; now refer to Fig. 6 [0103].. there may be two types of information which can be obtained via SI decoding (i.e. by end device) in step (4): a) slice related information and b) corresponding radio access information for supported slices; further see [0114] Slice information may contain but not limited to slice ID, E2E slice performance and functional information. Radio access information may contain but not limited to: for each slice, a specific RAT setting (e.g. waveform, coding schemes, modulation, specific AF or NF supported by the slice, etc.) may be required in order to obtain further slice information or attach to certain slice);
	select requested one or more network slices provided by the communication system to be connected on a basis of the information regarding the one or more network slices provided by the communication system (in same above context discussed above see [0116].. slice selection is performed at the end device side, which is done based on the end device capability and the slice information broadcasted by the AP….Based on the information obtained from the above mentioned SI, the end device may select or reconfigure its radio access settings (e.g. waveforms, modulation and coding schemes, etc.) prior to the attachment to the selected slice.);
	send a request message for attaching to the communication system via the first base station, the request message including information indicating the requested one or more network slices (as already discussed above [0116] about the attachment to the selected slice; further refer to [0119].. If an end device contains information (e.g. slice ID) about a slice that it is desired to attach to, Process 1 is triggered…; now refer to [0123].. attachment procedure is triggered by the end device sending Attach Request to a certain slice, and a network function within the slice may decide to accept, reject or redirect the request according to the end device's credential, resource availability and request redirection support; further see Fig. 13 steps 1-8 specifically 7- 8 [0150- 0151] the end device initiates the Attach procedure by the transmission of an Attach Request to the eNB. The slice ID may be contained in the Attach Request message. In step 8, the eNB forward the Attach Request message to the MME1); and
	receive an accept message for the attaching to the communication system (see [0156] steps 18- 19).
	But AU is silent regarding wherein the information regarding the one or more network slices includes information of one of a plurality of indices respectively corresponding to the types of the one or more network slices, wherein the plurality of indices includes at least four indices, each index indicating a type of network with which a slice 1 through a slice 4 (four different types of slices (1- 4)). In accordance with the network slices set in the core network and the wireless network, in a base station 10, resources used for the connection processing at the base station 10 are also divided into a slice 1 through a slice 4….A slice set in the base station 10 is assumed to provide connection with a communication quality that is suitable for communication with the slice assigned with the same number among the slices set in the core network. For example, the slice 1 in the base station 10 provides connection that is suitable for the service provided via the slice 1 of the core network. In the example in FIG. 1, a terminal 40 connects to the base station 10 using the resources of the slice 4 of the base station 10 to access the slice 4 of in the core network; now refer to Fig. 2 and [0031]… the slice 1 has a communication quality that is suitable for providing a service .alpha.. In a similar manner, it is assumed that the slice 2 is a communication quality that has suitable for providing a service .beta., and that the slice 3 has a communication quality that is suitable for providing a service .gamma…… The base station 10 reports the generated reporting information (Step S3). Accordingly, by the reporting information, the service α (service Type -1, index #1) and the connection mode A are reported in association with the slice 1, and the service β (service Type -2, index #2) and the connection mode B are reported in association with the slice 2. Further, the service γ (service Type -3, index #3) and the connection mode C are reported in association with the slice 3, and it is also reported that a terminal (default) without specifying any slice (service Type -4, index 4 which is default) may use the connection mode X.; now refer to [0032] regarding terminals selects the service to be used…… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hirata with the teachings of AU to make system more effective. Having a mechanism wherein the information regarding the one or more network slices includes information of one of a plurality of indices respectively corresponding to the types of the one or more network slices, wherein the plurality of indices includes at least four indices, each index indicating a type of network with which a slice complies, each of the at least four indices being different from the other ones of the at least four indices; greater way better quality of services can be incorporated to carry out quality communication in the communication system. But Au is silent regarding limitations, “wherein a first network slice among at least four network slices indicated by the at least four indices is a network slice for low latency communication for New Radio (NR), a second network slice among the at least four network slices indicated by the at least four indices is a network slice for Machine Type Communication (MTC) for NR. And a third network slice among the at least four network slices indicated by the at least four indices is a network slice for Device-to-Device (D2D) communication for NR”; however Zhang states in Fig. 9 in (context with Abstract, [0032, 0044, 0058, 0059, 0086] ) about network slice for MTC, see 920d, network slice for D2D, see 920b, network slice for low latency; 920d or 920a (in comparison with 920e). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang with the teachings of Au in view of Hirata to make system more standardized. Having a 

Regarding claim 21, Au teaches a method for a terminal device, the method comprising:
	controlling communication with a communication system configured to provide one or more network slices which respectively include one or more base stations and one or more core network nodes for respectively providing communication services different from each other by a processor (see [0017] in context with [0012- 0014] about .. E2E slice to be supported by 5G systems, comprising both access network functions and core network functions, this application proposes a novel end device triggered and network controlled E2E slice selection mechanism, based on which end devices (i.e. here terminal device) (or terminal equipment (i.e. here terminal device), which terms are equal for the scope of the present application) can attach to the desired slice or slices. The 5G system access points (APs) broadcast slice related information, e.g. performance and/or functional capabilities, within their coverage. The E2E slice selection is triggered by the end devices once they receive the broadcasted slice information from the APs; further see [0137]);
(in context with [0103- 0104] and Fig. 5 An E2E slice information advertisement example is illustrated in FIG. 5. As shown in this figure, APi may only broadcast SI including Slice i′s information; see [0104]; now refer to Fig. 6 [0103].. there may be two types of information which can be obtained via SI decoding (i.e. by end device) in step (4): a) slice related information and b) corresponding radio access information for supported slices; further see [0114] Slice information may contain but not limited to slice ID, E2E slice performance and functional information. Radio access information may contain but not limited to: for each slice, a specific RAT setting (e.g. waveform, coding schemes, modulation, specific AF or NF supported by the slice, etc.) may be required in order to obtain further slice information or attach to certain slice);
	selecting requested one or more network slices provided by the communication system to be connected on a basis of the information regarding the one or more network slices provided by the communication system (in same above context discussed above see [0116].. slice selection is performed at the end device side, which is done based on the end device capability and the slice information broadcasted by the AP….Based on the information obtained from the above mentioned SI, the end device may select or reconfigure its radio access settings (e.g. waveforms, modulation and coding schemes, etc.) prior to the attachment to the selected slice.);
(as already discussed above [0116] about the attachment to the selected slice; further refer to [0119].. If an end device contains information (e.g. slice ID) about a slice that it is desired to attach to, Process 1 is triggered…; now refer to [0123].. attachment procedure is triggered by the end device sending Attach Request to a certain slice, and a network function within the slice may decide to accept, reject or redirect the request according to the end device's credential, resource availability and request redirection support; further see Fig. 13 steps 1-8 specifically 7- 8 [0150- 0151] the end device initiates the Attach procedure by the transmission of an Attach Request to the eNB. The slice ID may be contained in the Attach Request message. In step 8, the eNB forward the Attach Request message to the MME1); and
	receiving an accept message for the attaching to the communication system (see [0156] steps 18- 19).
	But AU is silent regarding wherein the information regarding the one or more network slices includes information of one of a plurality of indices respectively corresponding to the types of the one or more network slices, wherein the plurality of indices includes at least four indices, each index indicating a type of network with which a slice complies, each of the at least four indices being different from the other ones of the at least four indices; however Hirata teaches in Fig. 1 and [0029] about …the core network and the wireless network are both divided into a slice 1 through a slice 4 (four different types of slices (1- 4)). In accordance with the network slices set in the a slice 1 through a slice 4….A slice set in the base station 10 is assumed to provide connection with a communication quality that is suitable for communication with the slice assigned with the same number among the slices set in the core network. For example, the slice 1 in the base station 10 provides connection that is suitable for the service provided via the slice 1 of the core network. In the example in FIG. 1, a terminal 40 connects to the base station 10 using the resources of the slice 4 of the base station 10 to access the slice 4 of in the core network; now refer to Fig. 2 and [0031]… the slice 1 has a communication quality that is suitable for providing a service .alpha.. In a similar manner, it is assumed that the slice 2 is a communication quality that has suitable for providing a service .beta., and that the slice 3 has a communication quality that is suitable for providing a service .gamma…… The base station 10 reports the generated reporting information (Step S3). Accordingly, by the reporting information, the service α (service Type -1, index #1) and the connection mode A are reported in association with the slice 1, and the service β (service Type -2, index #2) and the connection mode B are reported in association with the slice 2. Further, the service γ (service Type -3, index #3) and the connection mode C are reported in association with the slice 3, and it is also reported that a terminal (default) without specifying any slice (service Type -4, index 4 which is default) may use the connection mode X.; now refer to [0032] regarding terminals selects the service to be used…… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hirata with the teachings of AU to .

Claims 3- 4 are rejected under 35 U.S.C. 103 as being unpatentable over Au et al. (US Pub. No. 2018/0359688 A1) in view of Hirata et al. (US Pub. No. 2019/0215761 A1) and in further view of Zhang et al. (US Pub. No. 2017/0054595 A1) and in further view of Han et al. (US Pub. No. 2019/0174536 A1).

	Regarding claim 3, AU in view of Hirata and Zhang teaches as per claim 1, but AU fails to state about wherein the information regarding the one or more network slices further includes information indicating a load state of each of the one or more network slices; however Han states in claim 25 regarding terminal device determine to access one or more network slices based on access control parameter received from network side; now refer to claim 19 wherein terminal device receives the access control  parameter; see last 2 lines of claim 19; further claim 19 states regarding … receive an overload control indication message, an overload control termination indication message, or an access control adjustment indication message that are sent by a core network device, wherein the message comprises an identifier of one or more network slices;……set an access control parameter of the one or more network slices, wherein the access control parameter comprises the identifier of the one or more network slices; collect statistics about resource usage of one or more network slices in the radio access network device; and adjust or restore the access control parameter based on an indication that is sent by the core network device and that is received by the communication interface and/or a statistical result obtained by the radio access network device; and the communication interface is further configured to: send the access control parameter to the terminal device. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Han with the teachings of AU in view of Hirata and Zhang to make system more reliable. Having a mechanism wherein the information regarding the one or more network slices further includes information indicating a load state of each of the one or more network slices; greater way load balancing approach can be carried out in the communication system.

	Regarding claim 4, AU in view of Hirata and Zhang teaches as per claim 1, but AU fails to state about wherein the information regarding the one or more network slices further includes information indicating a usage rate of each of the one or more the network slices; however Han states in claim 25 regarding terminal device determine to access one or more network slices based on access control parameter received from network side; now refer to claim 19 wherein terminal device receives the access control  parameter; see last 2 lines of claim 19; further claim 19 states regarding … receive an overload control indication message, an overload control termination indication message, or an access control adjustment indication message that are sent by a core network device, wherein the message comprises an identifier of one or more network slices;……set an access control parameter of the one or more network slices, wherein the access control parameter comprises the identifier of the one or more network slices; collect statistics about resource usage of one or more network slices in the radio access network device; and adjust or restore the access control parameter based on an indication that is sent by the core network device and that is received by the communication interface and/or a statistical result obtained by the radio access network device; and the communication interface is further configured to: send the access control parameter to the terminal device. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Han with the teachings of AU in view of Hirata and Zhang to make system more reliable. Having a mechanism wherein the information regarding the one or more network slices includes information indicating a usage rate of each of the one or more the network slices; greater way load balancing approach can be carried out in the communication system.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Au et al. (US Pub. No. 2018/0359688 A1) in view of Hirata et al. (US Pub. No. 2019/0215761 A1) and in further view of Zhang et al. (US Pub. No. 2017/0054595 A1) and in further view of IDS filed on 3/10/2020 page 2 (#3) COOLPAD: "Discussion on UE RRC Modeling to Support Multiple Slices Per-UE", 3GPP, R2-1701262, Vol. RAN WG2, 02-12-2017, XP051211931, hereafter Coolpad.

	Regarding claim 5, AU in view of Hirata and Zhang states as per claim 1, but AU is silent regarding wherein the information regarding the one or more network slices further includes information indicating a probability that the network slice is provided; .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Au et al. (US Pub. No. 2018/0359688 A1) in view of Hirata et al. (US Pub. No. 2019/0215761 A1)  and in further view of Zhang et al. (US Pub. No. 2017/0054595 A1) and in further view of Sun et al. (US Pub. No. 2019/0357132 A1).

	Regarding claim 6, AU in view of Hirata and Zhang states as per claim 1, but AU is silent regarding wherein circuitry is further configured to transmit a request for the information regarding the one or more network slices to the communication system; however Sun states in Fig. 3 regarding transmitting a request. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Sun with the teachings of AU in view of Hirata and Zhang to make system more effective. Having a mechanism wherein circuitry is further configured to transmit a request for the information regarding the one or more .
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468